Oo SF 4S DH WTA FF WH NH —

my SN BP BP BO PDB BRD RD ORD Om em ee ee
ao 4 AO OH S&S WY NH KEY SF Sel NlOCUlDRNlCUAlULDlUlUlUNGOUN lL lUDG

 

 

Case 20-50017-btb Doc52 Entered 03/12/20 12:45:21 Pagelof4

Nathan R. Zeltzer, Esq., NV SBN 5173

LAW OFFICE OF NATHAN R. ZELTZER ECF filed: 3/12/20
232 Court St.

Reno, Nevada 89501

(775) 786-9993

nrzbk @ yahoo.com

Attorney for Interested Party
Reno Patio & Fireplaces, LLC

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

IN RE: )

Case No.: BK-20-50017btb
AFFORDABLE PATIOS & SUNROOM ) Chapter 7
dba RENO PATIO AND FIREPLACES, )
INC, ) Adv. No. 20-05004
)
) RESPONSE TO MOTION TO SELL
) REAL PROPERTY FREE AND CLEAR
)
)

OF LIENS

HEARING DATE: March 13, 2020
HEARING TIME: 10:00 a.m.

Debtor(s).

 

COMES NOW, Interested Party, RENO PATIO & FIREPLACES, LLC, (hereafter
Interested Party) by and through its attorney, Nathan R. Zeltzer, Esq., and responds to Chapter 7
Trustee, Christopher P. Burke’s Motion to Sell Real Property Free and Clear of Liens. This
Response is brought pursuant to the Points and Authorities included herein, additional documents
in the Court file, and on further oral argument of counsel as may be presented at the time of the
hearing.

MEMORANDUM OF POINTS AND AUTHORITIES
I. BACKGROUND ON MOTION

This Movant filed its Motion to Sell Real Property Free and Clear of Liens on March
5, 2020. The Court allowed the Movant to hold this hearing on shortened time at the March 3,
2020 hearing on Movant’s Ex Parte Motion for Extension of Temporary Restraining Order.

The respondent agreed with the Chapter 7 Trustee’s request to sell its building located at 910

 

{

At that hearing the Court never ruled on extending, or denying the Movant’s request for
extension of the Temporary Restraining Order.

 
oe Oo SS DH A FF WY WP =

So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

| Case 20-50017-btb Doc52 Entered 03/12/20 12:45:21 Page 2 of 4

Glendale, Sparks, NV 8943 on the terms specified in his Motion. There was no additional

agreement to extend the Temporary Restraining Order for a time certain.

Presently the power at the Glendale property has been shut off, and the managing
member of the Interested Party is no longer receiving any funds from the business. Without these
proceeds the managing member cannot continue to service the expenses associated with the
remaining business assets of Interested Party. This has caused problems for the tenants that had

| leases at the Glendale property, as will as issues with the collection of car notes that are an asset
of the interested party. A letter was sent to the Chapter 7 Trustee regarding these issues, but at
the time of filing this response he has not responded to these issues. These issues must be dealt
with as soon as possible.

| I. LAW AND ARGUMENT

A. THE INTERESTED PARTY DOES NOT AGREE TO SUBSTANTIVE CONSOLIDATION
WITH AFFORDABLE SUNROOMS & PATIOS, INC. CASE

As expressed in the Opposition to Movant’s Ex Parte Motion for Extension of

Temporary Restraining Order the interested party does not believe the Trustee can seek

 

substantive consolidation of the two entities without notice being given to the creditors of the
interested party. See Leslie v. Mihranian (In re Mihranian), 937 F.3d 1214 (9" Cir. Sept. 2019).
The interested party asks the Court to take Judicial Notice of the prior filed Opposition to Motion
for Ex Parte Restraining Order (Doc 21) of this case. As Reno Patio and Fireplaces, LLC is a
separate entity its creditors must have a say in the future liquidation of that entity. Here, the
Trustee is attempting to run roughshod over these creditors’ without giving them the opportunity
| to be heard on this significant action that is taking place.

If the Temporary Restraining Order is extended it means that this business will be left
in the hands of the Trustee who may not recover outstanding accounts receivables that will lead
to the interested parties creditors not being paid in full. This would be an injustice to these
creditors who have not had an opportunity to be heard on the fate of Reno Patios and Fireplaces,
LLC. The interested party asks that the Court dissolve the Temporary Restraining Order or set an

emergency hearing to determine the continuation of the Temporary Restraining Order.

 

 
mo CO SS DH A RP WH NHN =

yw SN WN BO BD Re RO ORD ORD mw me mee eee
SS ss BH wD FSF WH YP &§ FCF CO CO ~S KH A F&F WY VY KK OD

Case 20-50017-btb Doc52 Entered 03/12/20 12:45:21 Page 3of4

B. TO PROPERLY LIQUIDATE THE ASSETS OF RENO PATIO AND FIREPLACES, LLC

THE PARTY HANDLING COLLECTION OF THESE ASSETS MUST HAVE USED CAR
| LOAN AND COLLECTION EXPERIENCE

The interested party has significant assets that need to be liquidated. This includes a

portfolio of finance agreements of parties that purchased vehicles from Mill Street Auto, a dba of

Reno Patio and Fireplaces, LLC. These contracts were buy here pay arrangements and there is
| approximately $300,000.00 in notes receivable outstanding on these notes. See Declaration of

managing member John Woodley in Support of this Response filed concurrently with this

Response. These assets need to be liquidated in a specific manner to recoup the highest amount
| of return possible on these assets. The Trustee has not indicated how he plans to liquidate this
valuable asset that he is in temporary control of.

The interested party requests that it has the ability to determine who is selected to

liquidate the above-mentioned assets so as to recover money that is owed to its creditors.
|| Without this input the creditors of the interested party will suffer irreparable harm and additional

damages that can be avoided.

WHEREFORE, Interested Party requests that the Motion to Sell Real Estate be

approved, and the funds be held pending further order of this Court. That the Temporary
Restraining Order be dissolved. That if the Court is inclined to continue the Temporary
Restraining Order that a further hearing be set as to the duration of the Temporary Restraining
Order on the Trustee’s Adversary Complaint. And for such further relief that the Court deems
Just and equitable.

Submitted this 12" day of March, 2020

/s/Nathan R. Zeltzer
i Nathan R. Zeltzer, Esq.
Attorney for the Interested Party

 

 
oOo 6 SF OF TH Rh WD NB Oe

ee YN VY BR BH BO BRD RD ORO Om wm me me ee

Case 20-50017-btb Doc52 Entered 03/12/20 12:45:21 Page 4of4

LAW OFFICE OF NATHAN R. ZELTZER, ECF-filed on: 03/12/2020
Nathan R. Zeltzer, Esq., NV SBN 5173

232 Court Street

Reno, Nevada 89501

nrzbk @ yahoo.com
(775) 786-9993

| Attorney for Reno Patio &
Fireplaces, LLC

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

| * OR Xx

IN RE: Case No.: BK-20-50017-BTB
Chapter 7

AFFORDABLE PATIOS & SUNROOM
dba RENO PATIO AND FIREPLACES,

INC,

ADV. NO. 20-05004- BTB
CERTIFICATE OF SERVICE

Debtor.

Ne el ge” net ing! Steg Manet!” Net” Mt”

 

1. On March, 12, 2020, I served the following document: RESPONSE TO MOTION TO SELL
| REAL PROPERTY FREE AND CLEAR OF LIENS

2. Iserved the above-named documents by the following means to the persons as listed below:
X a. ECF System:

Michael Lehners
michaellehners @ yahoo.com

 

| __._—b.. United States Mail, postage fully prepaid:
— __c. Personal Service: I personally delivered the document(s) to the persons at these
addresses:
X_ d. By direct e-mail (as opposed to through the ECF System)

John Woodley: woodleygroup@me.com
X_ e. By fax transmission
| Michael Lehners (775) 786-0799
_._—s='éf.:« By messenger

I declare under penalty of perjury that the foregoing is true and correct.

Signed on: March 12, 2020 /s/ Malia Camozzi
| Malia Camozzi, Declarant

 

 

 
